DETAILED ACTION
	Claims 1-12 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/16/20 and 5/7/21 was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
 Claim 9 is objected to because of the following informalities:  there is a space missing between “pH” and “1.2.”  Additionally, the claim is missing a period at the end of the claim.  Correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite limitations to the amount of pellets having a specified diameter, but they fail to recite the method by which the particle size is measured.  While the specification discloses the use of a sieve to measure particle size (see paragraph 66), the claims fail to recite any technique.  The skilled artisan would recognize that there are additional ways in which the size of a particle may be measured, such as laser diffraction techniques, and that different methods routinely produce different particle size results.  Clarification is required.  Since the dependent claims do not clarify the point of confusion, they are also rejected.  
Claim 8 recites “the sustained-release granules,” but there is no antecedent basis for this limitation in base claim 1, which only recites “sustained-release pellets.”  Clarification is required.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as unpatentable over Woo et al. (U.S. Pat. Pub. 2007/0196500).
As to claims 1-11, Woo discloses an oral pharmaceutical composition comprising sustained release granules (“pellets”) of tamsulosin hydrochloride as an active (claim  6 of Woo), and a pharmaceutically acceptable additive paragraph 28).  
Regarding claims 2, 5, and 12, the pellets further comprise a granulating agent (“diluting agent”) that may be any of those recited by claim 5 and which is present in the amount of 1-2000 parts by weight relative to the tamsulosin hydrochloride which encompasses the range of claims 2 and 12 (claims 6-8 of Woo). The composition further comprises polyvinyl acetate to enhance granule formation as well as hydroxypropylmethylcellulose (paragraph 16 and claim 6 of Woo), wherein the PVA is present in the amount of most preferably 50-300 parts by weight relative to the active 
Regarding claim 4, the HPMC has a viscosity of 10,000-100,000 cPs (claim 4 of Woo).
As to claims 6-7, the sustained release pellets are coated with a polymer or enteric coating material (claims 9-10 of Woo).
	Regarding claim 8, the composition may be in the form of a capsule comprising the sustained release granules (paragraph 30).  
	As to claim 9, Woo teaches that after agitation for 2hours in 500 ml of pH 1.2 aqueous buffer at 37 degrees Celsius at 100 rpm, the composition had a dissolution rate of the active of within the recited range and deviation (see Figures 2A-2B and paragraphs 49-50).  
Regarding claim 11, the recitation that the oral pharmaceutical formulation is for treatment of benign prostatic hypertrophy is merely an intended use of the composition, and as such is not granted any additional patentable weight.  The Woo formulation comprises the same ingredients recited by claim 1 and is considered suitable for use in the treatment of benign prostatic hypertrophy.  
Regarding claim 12, Woo discloses a process of preparing the formulation comprising mixing and wet grinding the PVA, HPMC, diluting agent, and tamsulosin hydrochloride with water to form granules, followed by spheronizing the granules to obtain spheronized pellets (paragraphs 30 and 32).  Woo further teaches that prior to spheronizing, the product is extruded through a compression mold equipped with a 
As to claims 1-12, Woo does not further expressly disclose the percentage of particles having the particle sizes recited by claims 1 and 3.  Nor does Woo expressly teach the overall amount of tamsulosin hydrochloride as recited by claim 10.  Additionally, while Woo teaches the addition of water in the method of forming the formulation (paragraphs 30 and 32), Woo does not disclose the amount of water as recited by claims 2 and 12.  Also, while Woo does disclose that water is used in its distilled form when coating the controlled release granules (paragraph 41), Woo does not teach whether the water used to form the initial granules is distilled as recited by claims 2 and 12.  Nor does Woo specify the rotation speed or time duration used during the spheronization process as recited by claim 12.  
As to claims 1-11, since the method of  preparing the composition as taught by Woo as discussed above is strikingly similar to the method disclosed by the working examples of the present specification as well as claim 12, including the mixing and grinding of a mixture of the same ingredients in the same amounts followed by the use of the same process (spheronization) to form the sustained release pellets, and further involves the same step of using the same size sieve (0.8mm mesh) that is used in Example 1 and which the skilled artisan would recognize would affect the final size of the pellets by selecting for a particle size that is able to travel through the sieve, the Woo pellets will have the same particle size ranges and distributions that are recited by the present claims based upon the evidence of record.  The U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the countless In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  As to claim 12, it further would have been prima facie obvious to optimize the rotation speed and time duration of the spheronization step to arrive at the recited ranges, since a spheronizer is by definition a device that forms hardened granules from a material via the use of a rotating drive shaft producing a centrifugal force inside a bowl, such that the speed of the rotator will affect the amount of centrifugal force generated which is needed to form the granules and therefore is a result effective variable for the successful formation of the granules, and because a finite amount of time is necessary in order to convert the material into suitable granules, such that the duration of spheronization is also a result effective variable for the successful formation of the granules.
Regarding claims 2 and 10, it further would have been prima facie obvious to use distilled water when mixing the solid ingredients, since even though Woo is silent regarding whether the water used in this step is distilled, Woo does specify the use of distilled water when coating the controlled release granules as discussed above, such that the skilled artisan naturally would have had a motivation to keep using the same distilled water for the mixing step for purposes of convenience, and with a reasonable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, with respect to claim 2, this claim is written in the form of a product by process claim, such that its patentability is determined by the structure of the composition and not by the method used to form the composition.  MPEP 2113.  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974).  Here, the use of distilled water when mixing the ingredients as opposed to non-distilled water is not viewed as imparting a distinctive structural characteristic to the final product that would patentably distinguish the claim from a prior art process using non-distilled water based upon the evidence of record.  
	Regarding claim 10, it further would have been prima facie obvious to optimize the amount of the tamsulosin hydrochloride active to arrive at an amount within the recited range, since the amount of a pharmaceutical active ingredient is a result effective variable that will affect the therapeutic efficacy of the pharmaceutical composition.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 16/324,648, and in view of Woo et al. (U.S. Pat. Pub. 2007/0196500) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The reference claims recite an oral pharmaceutical formulation comprising tamsulosin hydrochloride in the claimed amount in the form of sustained release pellets prepared by mixing the active with HPMC with the presently claimed viscosity and amount, and a diluent such as microcrystalline cellulose, followed by spheronizing for 10-45 minutes at a rotation speed of 600-800 rpm, followed by coating with an enteric and having a dissolution within the claimed range, and wherein the pellets have similar size distributions to the presently claimed composition.
Although the reference claims do not recite the presence of PVA nor the use of distilled water to form the mixture for spheronization or that the enteric coating is a polymeric coating, it would have been prima facie obvious to incorporate these features In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 The claims are directed to an invention not patentably distinct from the claims of the copending application.  Specifically, see above.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the 
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over all claims of copending Application No. 17/309,730, and in view of Woo et al. (U.S. Pat. Pub. 2007/0196500) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The reference claims recite a pharmaceutical formulation having the presently claimed dissolution and comprising tamsulosin hydrochloride and HPMC in the form of sustained release pellets having an enteric coating.  
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
It further would have been prima facie obvious to form the pellets using the presently claimed method, since Woo teaches a method having these steps to form pellets.  Regarding the amounts of the ingredients, said amounts are result effective variables as discussed above in the prior art rejection, and discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application of common ownership (see 37 CFR 42.411).  The copending application, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645